Per Curiam:
The order adjudging the defendant guilty of contempt was unwarranted. The defendant could not he guilty of contempt until a deed had been presented to him for execution and he had refused to execute it. He was not bound at his peril to prepare and execute such a deed as the decree called for.
But we also think the decree could not lawfully have been amended without notice; and though the amendment could not injure this defendant, yet as the decree itself appears to he in some particulars not warranted by the case made, we think the defendant should he allowed to take advantage of the error. The order appealed from will therefore be reversed, with costs, and leave given to file a hill of review. If the parties cannot now agree what their respective rights are, and settle them without further litigation, Nixon, Ernst, and the Trills ought in some manner to be brought before the court.